DETAILED ACTION
Claims 1-20 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-12 in the reply filed on May 19, 2021 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIZAKI (U.S. Patent Application Publication 2016/0108284) in view of KANAMARU et al (U.S. Patent 8,883,031).
With regards to claims 1 and 11, Yoshizaki discloses a chemical mechanical polishing slurry composition comprising a polishing particle (Paragraph [0058]), a dispersing agent (Paragraph [0056] water); and a sugar alcohol compound (Paragraphs [0021]-[0022]).
Yoshizaki does not explicitly disclose the composition comprising an auxiliary oxidizing agent and wherein the CMP slurry composition polishes an indium tin oxide (ITO) layer at a polishing selectivity relative to a silicon oxide layer or a silicon nitride layer of 30:1 to 120:1 (polishing rate of the ITO layer (A/min) : polishing rate of the silicon oxide or silicon nitride layer (A/min)).
However Kanamaru discloses a polishing composition comprising a polishing particle (Col. 6 lines 60-65), a dispersing agent (Col. 11 lines 2-43) and an auxiliary oxidizing agent (Col. 12 lines 10-43 discloses oxidized metal dissolving agent). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01(II) Yoshizaki as modified by Kanamaru do not explicitly disclose Applicant’s claimed polishing selectivity, the modified teachings of discloses polishing the metal film including films such as indium containing films selectively towards dielectric films such as silicon oxide and silicon nitride (Yoshizaki Paragraphs [0001]-[0002], [0007], [0013], [0017]) and renders obvious Applicant’s claimed composition as presented in the rejection of record. Therefore Yoshizaki as modified by Kanamaru renders obvious Applicant’s claimed selectivity including a composition that polishes an indium tin oxide (ITO) layer at a polishing selectivity relative to a silicon oxide layer or a silicon nitride layer of 30:1 to 120:1 because the properties of a composition are not separate from the composition of and one of ordinary skill in the art prior to the effective filing date of the invention would understand the composition to have the same properties absent a showing of unexpected results. MPEP 2112.01(II)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Yoshizaki to include 
With regards to claim 2, the modified teachings of Yoshizaki discloses wherein the polishing particle is present in the composition in an amount from 0.1-10 wt% (Yoshizaki Paragraphs [0061]-[0062]) which overlaps Applicant’s claimed amount of 0.1 to 10% by weight; the dispersing agent is present in the composition in an amount from 0.1 to 95 parts by mass (Kanamaru Col. 11 lines 29-37) which overlaps Applicant’s claimed amount of 0.01 to 25 % by weight of the composition; an auxiliary oxidizing agent is present in the composition in an amount form 0.001-20 parts by mass (Kanamaru Col. 13 lines 3-15) which overlaps Applicant’s claimed amount of 0.001% to 2.5% by weight of the composition and the sugar alcohol compound is present in the composition in an amount from 0.1-10 wt% (Yoshizaki Paragraphs [0024]-[0025]) which overlaps Applicant’s claimed amount from 0.1% to 20% by weight of the composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 3, the modified teachings of Yoshizaki renders obvious wherein the sugar alcohol compound is one or more selected from the group consisting of maltitol, lactitol, threitol, erythritol, ribitol, xylitol, arabitol, adonitol, sorbitol, talitol, 
With regards to claim 4, the modified teachings of Yoshizaki discloses wherein the CMP slurry composition has a pH from 2-11 (Yoshizaki Paragraphs [0108]-[0109]) which overlaps Applicant’s claimed amount of a pH from 2 to 7. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 5, the modified teachings of Yoshizaki discloses wherein the CMP slurry composition has a positive zeta potential (Yoshizaki Paragraph [0059]) wherein the zeta potential is +5mV or more (Kanamaru Col. 9 lines 47-56) which overlaps Applicant’s claimed amount form +5mV to +70mV. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 6, the modified teachings of Yoshizaki renders obvious wherein the polishing particle is a metal oxide, a metal oxide coated with an organic or inorganic material, or a metal oxide in a colloidal state (Yoshizaki Paragraphs [0058]-[0059], Kanamaru Col. 6 lines 60-64).
With regards to claim 7,
With regards to claim 8, the modified teachings of Yoshizaki renders obvious wherein the polishing particle comprises a metal oxide and the metal oxide is one or more selected from the group consisting of silica, ceria, zirconia, alumina, titania, barium titania, germania, mangania, and magnesia (Yoshizaki Paragraph [0058]).
With regards to claims 9-10, the modified teachings of Yoshizaki discloses the composition comprising organic acids which may be used alone or in combinations of two or more thereof including formic acid, acetic acid, glyoxylic acid, pyruvic acid, lactic acid, mandelic acid, vinyl acetic acid, 3-hydroxy butyric acid, oxalic acid, maleic acid, malonic acid, methylmalonic acid, dimethylmalonic acid, phthalic acid, tartaric acid, fumaric acid, malic acid, succinic acid, glutaric acid, oxaloacetic acid, citric acid, hemimellitic acid, trimellitic acid, trimesic acid, mellitic acid, isocitric acid, aconitic acid, oxalosuccinic acid, propionic acid, butyric acid, isobutyric acid, valeric acid, isovaleric acid, pivalic acid, caproic acid, octanoic acid, adipic acid, pimelic acid, suberic acid, azelaic acid, sebacic acid, acrylic acid, propiolic acid, methacrylic acid, crotonic acid, isocrotonic acid, benzoic acid, cinnamic acid, isophthalic acid, terephthalic acid, furancarboxylic acid, thiophene carboxylic acid, nicotinic acid, isonicotinic acid, glycolic acid, salicylic acid, creosote acid, vanillic acid, syringic acid, pyrocatechuic acid, resorcylic acid, gentisic acid, procatechuic acid, orsellinic acid, gallic acid, tartronic acid, leucine acid, mevalonic acid, pantoic acid, ricinoleic acid, ricinelaidic acid, cerebronic acid, citramalate, quinic acid, shikimic acid, mandelic acid, benzylic acid, atrolactic acid, melilotic acid, phloretic acid, coumaric acid, umbellic acid, caffeic acid, ferulic acid, isoferulic acid, and sinapic acid; and acid anhydride of organic acid such as maleic anhydride, propionic anhydride, succinic anhydride, and phthalic anhydride (Kanamaru Col. 12 lines 9-40) rendering 
With regards to claim 12, the modified teachings of Yoshizaki renders obvious further comprising water (Yoshizaki Paragraph [0056], Kanamaru Col. 11 lines 1-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713